Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.		The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Chung et al. US 20100128938 A1, in view of Hayase et al. US 10977483 B2.
Regarding claim 1, Chung disclose for a face recognition device ( see [0008], see “ a face recognition unit for performing face recognition on the extracted face region”, a camera module, configured to obtain a first image of a recognition target and obtain a second image of the recognition target ( see [0010], see “  it captures face images by simultaneously using an infrared camera and a still camera”, also see [0030], see “ the infrared image and photorealistic image may also be captured by one camera which is configured to obtain both images by using visible light and infrared light”); a processor, coupled to the camera module, and configured to analyze whether the first image meets an image condition to determine whether the recognition target is a real face ( see [0010], see “ determines whether a current face is a forged face by analyzing the characteristics of an input infrared image, and performs user authentication using a photorealistic image captured by visible light if it is determined that the current face is not a forged face”).


Regarding claim 2, Chung  disclose for  an infrared light emitting module, coupled to the processor, wherein the camera module comprises an infrared camera, and the infrared camera is configured to non-simultaneously obtain the first image and the second image ( see [0008], 
Regarding claims 11-12, see the rejections of claims 1-2. They recite similar limitations as claims 1-2. Hence, they are similarly analyzed and rejected.
Objected Claims
2.	Claims 3-10 and 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Reasons for Objection

the closest prior arts of Chung et al. US 20100128938 A1, and Hayase et al. US 10977483 B2, failed to teach or suggest for features/limitations of claims 3-10 and 13-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. US 20100134250 A1, is cited because the reference teaches “[0010] In accordance with the aspects the present invention, it is possible to improve security and reliability of a face recognition system since it can perform a face recognition, i.e., a user authenticating operation, only when the subject is detected to be not a forged face, by projecting the line beam on the subject at regular intervals by means of the line projector, extracting the forged face features from the infrared image of the subject on which the series of line beams is projected, with the subject 
Dumm et al. US 20210161193 A1, is cited because the reference teaches “[0025] In facial recognition systems, the relative distance or ratios between various features of a face are compared to previously collected information in a database in an attempt to match the face being analyzed to a known person.  Because facial recognition systems compare the ratios pertaining to the sizes of different features on the face, the actual size of the features is unimportant and assuming sufficient resolution, they can work whether the subject person is relatively close to the camera, relatively far away, or any distance in between”.
Sidhu et al.  US 20180007431 A1, is cited because the reference teaches “[0120] At step 655, the processor determines whether a face is detected at step 650.  If not, a first level facial recognition is performed at step 660. This first level facial recognition step can be substantially similar to the second level facial recognition performed at step 650.  Performing another round of face detection may reduce the possibility of accidental failure of the facial recognition techniques.  Step 665 is a decision step 
Masood et al. US 20140266604 A1, is cited because the reference teaches “[0085] Furthermore, as noted above, the filter 76 is overlaid on the infrared camera 70, which lets infrared light 301 pass but blocks visible light 300 from reaching the infrared camera 70.  Therefore, visible light 300 from sunlight or other sources, like a light bulb 304, is blocked by the filter 76.  As also noted above, the device 20 uses the infrared illuminator board 48 to illuminate the subject's face and eyes with infrared light 301.  This helps the infrared camera 70 obtain quality infrared imaging needed for performing facial, iris, and retinal recognition in singular form or in a combination”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI BAYAT whose telephone number is (571)272-7444. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay A Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALI BAYAT/Primary Examiner, Art Unit 2664